Title: Leonardo de Prunner to Thomas Jefferson, 15 March 1810
From: Prunner, Leonardo de
To: Jefferson, Thomas


            
              Exellence
              Cagliari ce 15. Mars 1810.
            
            Une distance quelconque entre deux personnes ne peut pas empecher, qu’elles ne se rapprochent par un commerce de lettres, dés qu’elles ont fait connoissance ensemble.
            Très empressé, Exelle, de me procurer L’honneur de la votre, depuis que j’ai appris qu’elle est la réputation de votre mérite, et de vos talents distingués, par Mr le Consul Backer.
                je prends la liberté en Naturaliste, de vous faire parvenir quelques éssais des productions, dont la Sardaigne abonde; depuis peu d’années j’en ai fait une collection pour le Re Museum, établi fort réçemment dans cette Capital. Je dois remplir cette tache, puisque j’ai eu l’honneur d’en être le Directeur. Si vous vouliez bien agréer cette offre, Exelle, et qu’à l’avenir vous souhaitiez faire quelques échange avec moi des productions quelconques de L’Amérique, avec celles que vous pouvez désirer de cette Île, je suis charmé de vous offrir més Serviçes très Sincerement;  dans ce cas là je ne manquerai pas de vous détailler, et indiquer le nom des paÿs où chaque objet se trouve, et je pourrais aussi vous faire parvenir tout ce que vous désirez, en fait de productions du régne animal. J’ose esperer E., que vous voudrez bien, me faire l’honneur de m’accuser la réception de la présente, et agréer les assurances des Sentimens très distingués, et réspectueux, avec les quels; j’ai l’honneur d’etre.
            
              Excellence Votre très humble et très Obéissant Serviteur
              Chev. de Prunner
            
           
            Editors’ Translation
            
              
                Excellency
                Cagliari 
                        15. March 1810.
              
              Whatever distance there may be between two persons, it cannot prevent them from becoming closer through an exchange of letters, once they have become acquainted with one another.
              Very eager, Excellency, to obtain the honor of your acquaintance, since I learned of your merit and distinguished talents through Consul Baker.
                  I take the liberty as a naturalist to send you a few samples of the minerals that abound in Sardinia; for a few years I have collected them for the royal museum established very recently in this capital. I must fulfill this duty, as I have the honor of being its director. If you accept this
			 offering, Excellency, and desire in the future to make a few trades with me of some American minerals for those of this island, I am delighted to offer you my services most sincerely.  In that
			 case I
			 will not fail to give you details and indicate the geographic areas where each is to be found, and I could also send you anything you wish from the animal kingdom. I dare hope, Excellency, that
			 you
			 will do me the honor of acknowledging the receipt of this letter and that you will accept assurances of the very distinguished and respectful sentiments with which I have the honor to be.
              
                Excellency your very humble and very obedient Servant
                Chev. de Prunner
              
            
          